DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I  and species A (i.e. claims 1-19) without traverse in the reply filed 07/26/22 is acknowledged. However, the reply filed on 07/26/22 is incomplete and non-compliant with the restriction requirement because A represents a group of species and Applicant was required to elect one specie from each group of species. In other, from group A: applicant was required to elect one specie from A1-A19; from group B: applicant was required to elect one specie from B1-B6, and from group C: applicant was required to elect one specie from C1-C8. During a telephonic conversation on 08/02/202, Attorney Hopeton Walker, elected species A1 (i.e. optical head 50 shown in Fig. 2), B1 (i.e. light source unit shown in Fig. 3), and C1 (i.e. modeling apparatus shown in Fig. 1) without traverse. Claims 1-3, 5, 12-13 and 15 read on elected Group I, Species A1, B1, and C1. Accordingly, claim(s) 1-3, 5, 12-13 and 15 is/are examined herein and claim(s) 4, 6-11, 14, and 16-20 is/are withdrawn as being drawn to nonelected Group(s) and Species.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naya (JP 04156325 with English machine translation – NPL of record).
Regarding claim 1, Naya discloses an optical head (optical head not defined by box 64: Fig. 4) comprising:
a light source unit (12); and
a regulator (box 64) that includes an outer surface (outer surface of 64) including a regulation surface (liquid level regulating plate/surface 62), and an internal space in which the light source unit is arranged (12 is arranged inside an internal space of box 64: Fig. 4), the regulator supporting the light source unit (64 supports and moves 12: Fig. 4), the regulator regulating a level of a liquid of a material using the regulation surface, the material being hardened by being irradiated with light by the light source unit (pg. 12-13 of English translation of record and Fig. 4).

    PNG
    media_image1.png
    404
    603
    media_image1.png
    Greyscale

Examiner notes that Naya can be combined with other references of record for other claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukochi (US 20160311163 – of record) in view of Kihara (US 20190283327), Fudim (US 4801477) and/or Shirikawa (JP 2017217765A with English machine translation – NPL of record).
Regarding claim 1, Yasukochi discloses an optical head (exposure head unit 30: P0074, Figs. 1-2) comprising:
a light source unit (irradiation unit 40: P0080, 0082, Figs. 1-4); and
a regulator (cylindrical drum 35 serving as a regulation member) that includes an outer
surface (external surface) including a regulation surface (35a: P0080, 0086, Fig. 3), and an internal space in which the light source unit is arranged (P0082, Figs. 1-4), … the regulator (35) regulating a level of a liquid of a material using the regulation surface, the material being hardened by being irradiated with light by the light source unit (P0080-0086, Figs. 1-4).

    PNG
    media_image2.png
    400
    524
    media_image2.png
    Greyscale


Yasukochi differs from the claimed invention in that Yasukochi fails to disclose that the regulator supports the light source unit. 
In the same field of endeavor, optical heads, Kihara discloses the technique of supporting a light source unit (40) inside a regulator (30) for the benefit(s) of housing the light source unit in a single casing (abstract, P0046, 0054, Figs. 1-3). 

    PNG
    media_image3.png
    247
    306
    media_image3.png
    Greyscale

In the same field of endeavor, optical heads, Fudim discloses the technique of supporting a light source unit (18) inside a guide (13 which reads on the claimed regulator) including a regulation surface (17) capable of regulating a level of a liquid of a material is an obvious alternative to the technique of supporting a light source unit outside the guide for the benefit(s) of housing the light source unit in a single casing, simplifying the optical head and/or reducing the size/parts of the optical head (C4, L30-36, C4, L65-68, Fig. 4-5). 

    PNG
    media_image4.png
    177
    228
    media_image4.png
    Greyscale

In the same field of endeavor, optical heads or SLA apparatuses, Shirikawa discloses a regulator (20) that includes an outer surface (external surface of 20) including a regulation surface (external bottom surface of 22), and an internal space (25) in which a light source unit (16) is arranged, the regulator supporting the light source unit (Fig. 2), the regulator regulating a level (d) of a liquid of a material using the regulation surface (20 is capable of regulating/dictating a level d of material using the external bottom surface of 22: See Fig. 1) for the benefit(s) of housing the light source unit in a single casing (P0012, 0017-0021, Figs. 1-2).

    PNG
    media_image5.png
    656
    444
    media_image5.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the optical head  of Yasukochi in view of Kihara, Fudim and/or Shirikawa by rearranging the light source unit such that the regulator supports the light source unit for the benefit(s) of housing the light source unit in a single casing, simplifying the optical head and/or reducing the size/parts of the optical head as suggested by the secondary references. See MPEP §§ 2143 I C, 2143 I G, 2144.04 VI C, and/or 2144 II.
Regarding claim 2, Yasukochi further discloses wherein the light source unit (40) is at least one line light source unit, the line light source unit being provided to be long in a certain direction (P0082, 0205, Figs. 1-2) for the benefit(s) of increasing curing speed (P0107). 
Regarding claim 3, Yasukochi further discloses a displacement mechanism that displaces an irradiation position in a direction orthogonal to the certain direction (irradiation position-moving mechanism that moves the irradiation unit 40 with respect to the drum 35 in a direction orthogonal to the longitudinal direction of the irradiation unit), the irradiation position being a position in the material at which light emitted by the light source unit is irradiated onto the material (P0172: Fig. 20). P0058-0059, 0082, Fig. 5 and Fig. 9 of  Kihara and/or P0022-0024 and Fig. 2 of Shirikawa further obviate the subject matter of this claim. 
Regarding claim 5, Yasukochi further discloses/suggests wherein the light source unit is a face light source unit that includes the line light source units arranged in a direction orthogonal to the certain direction (P0208, 0242).
	Regarding claim 12, Yasukochi further discloses wherein the light source unit includes a light source array that includes a plurality of light-emitting elements arranged at least in the certain direction (P0082, 0087), and a lens unit (42) provided in a light path from the light source array (P0087, Figs. 2-3). 
	Regarding claim 13, as applied to claim 2 above, Yasukochi fails to disclose wherein
the light source unit is arranged at a position of a center of gravity of the regulator in a vertical direction orthogonal to the certain direction.
	However,  Kihara further shows/suggests to arrange the light source unit (40) at a position of a center of gravity (P) of the regulator (30) in a vertical direction orthogonal to the certain direction (P0053, Fig. 3). 
Additionally, a person having ordinary skill in the art would have been motivated to arrange the light source unit at a position of a center of gravity of the regulator in a vertical direction orthogonal to the certain direction for the benefit(s) of enhancing/balancing the overall weight of the optical head and/or  distributing the weight of components within the optical head uniformly. 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the optical head  of Yasukochi in view of Kihara by rearranging the light source unit such that light source unit is arranged at a position of a center of gravity of the regulator in a vertical direction orthogonal to the certain direction for the benefit(s) of enhancing/balancing the overall weight of the optical head and/or distributing the weight of components in the optical head uniformly relative to the center of gravity of the regulator. See MPEP §§ 2143 I C, 2143 I G, 2144.04 VI C, and/or 2144 II.
	Regarding claim 15, as applied to claim 2 above, Yasukochi fails to disclose wherein
the regulator is configured to hermetically seal the internal space.
However, Kihara further discloses/suggests wherein the regulator is configured to … seal the internal space (P0054, Fig. 2; as shown in Fig. 2,  regulator 30 delaminates the internal space), Fudim further discloses/suggests wherein the regulator is configured to … seal the internal space (as shown in Fig. 5,  the guide 13 readable in the regulator delaminates and seals the internal space: C4, L30-31, Fig. 5), and Shirikawa further discloses to make the housing 20 readable in the regulator at least liquid impermeable for the benefit(s) of preventing liquid from entering into the internal space (P0018). Additionally, a person having ordinary skill in the art would have been motivated to configure the  regulator to hermetically seal the internal space for the benefit(s) of preventing liquid material as well as air from entering the internal space of the regulator and/or from interfering with the path of the light.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the optical head  of Yasukochi in view of Kihara, Fudim and/or Shirikawa by configuring the regulator to hermetically seal the internal space for the benefit(s) of preventing liquid material as well as air from entering the internal space of the regulator and/or from interfering with the path of the light. See MPEP §§ 2143 I C, 2143 I G, and/or 2144 II.
	Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Hull (US 5814265) discloses an optical head (38) comprising a light source unit and a regulator including a regulation surface (39: Fig. 6 and accompanying text);
Liu (CN 106827509A – NPL of record) discloses an optical head (light source assembly 100) comprising at least one inlet, outlet, and a flow passage configured for flowing a heat dissipating fluid for the benefit(s) of enabling cooling the optical head and increasing the service life of the optical head (abstract, Fig. 3, and accompanying text);
Abbott (US 20170361505) discloses an optical head (48) comprising line light sources (84) and ink-jet printheads 36 and 44 (P0021, 0038, and Fig. 19); and
Van de Laar (US 20190351615) discloses an optical head (7) comprising line light sources arranged in a staggered manner (Figs. 2 and 6 and accompanying text).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JERZI H MORENO HERNANDEZ/Primary Examiner, Art Unit 1743